                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

YETI COOLERS, LLC,                                    §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §                    1:18-CV-630-RP
                                                      §
DMITRIY GOROSHIN, d/b/a                               §
Yeti Touch, and RONGO, INC.,                          §
d/b/a Yeti Touch,                                     §
                                                      §
                Defendants.                           §

                                                 ORDER

        Before the Court are Plaintiff YETI Coolers, LLC’s (“Yeti”) Notice of Dismissal regarding

Defendant Dmitriy Goroshin, d/b/a YETI Touch (“Goroshin”), (Dkt. 8), and Stipulation of

Dismissal regarding Defendant Rongo, Inc., d/b/a YETI Touch (“Rongo”), (Dkt. 9).

        First, Yeti voluntarily dismisses this action against Goroshin, without prejudice. (Dkt. 8). A

plaintiff may voluntarily dismiss an action without a court order by filing a notice of dismissal before

the opposing party serves an answer or a motion for summary judgment. Fed. R. Civ. P.

41(a)(1)(A)(i). Yeti has not served an answer or a motion for summary judgment. Yeti’s notice is

therefore “self-effectuating and terminates the case in and of itself; no order or other action of the

district court is required.” In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May

15, 2015). Yeti’s action against Goroshin is therefore dismissed without prejudice.

        Second, Yeti and Rongo stipulate to dismissal of all claims, with prejudice. (Dkt. 9). Federal

Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an action upon filing a stipulation

of dismissal signed by all parties who have appeared. The parties have done so. “Stipulated

dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective
automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013). Yeti’s

claims against Rongo are therefore dismissed with prejudice.

       The Court therefore ORDERS that the Clerk of Court CLOSE this action.



       SIGNED on November 1, 2018.


                                            _____________________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
